Federated Short-Intermediate Duration Municipal Trust (formerly, Federated Short-Term Municipal Trust) Institutional Shares Institutional Service Shares SUPPLEMENT TO PROSPECTUSES DATED AUGUST 31, 2008 The following changes are effective December 31, 2008. 1. Under the heading entitled “How is the Fund Sold?” please delete the current disclosure and replace it with the following: The Fund offers three Share classes: Institutional Shares, Institutional Service Shares and Class A Shares, each representing interests in a single portfolio of securities. This prospectus relates only to, as applicable, Institutional Shares or Institutional Service Shares. All Share classes have different expenses which affect their performance.
